Exhibit 99.1 AT THE COMPANY Denise Bernstein, Investor Relations (800) 831-4826 CENTERLINE HOLDING COMPANY REPORTS FIRST QUARTER 2012 FINANCIALRESULTS New York, NY – May 21,2012 – Centerline Holding Company (OTC:CLNH) (“Centerline” or the “Company”), the parent company of Centerline Capital Group, a provider of real estate financing and asset management services to the affordable and conventional multifamily housing industry, today announced financial results for the first quarter ended March 31, 2012. The tables below present Centerline’s Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011; and the Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011. For more detailed financial information, including certain non-GAAP financial measures, please access the Financial Overview Presentation available in the “Investor Relations” section of the Company’s website at www.centerline.com. About the Company Centerline Capital Group, a subsidiary of Centerline Holding Company (OTC:CLNH), provides real estate financing and asset management services for affordable and conventional multifamily housing. The Company offers a range of both debt financing and equity investment products as well as asset management services to developers, owners, and investors.Founded in 1972, Centerline is headquartered in New York, New York and has several offices throughout the United States.For more information, please visit Centerline’s website at www.centerline.com or contact the Investor Relations Department at 1-800-831-4826. - 1 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, 2012 2011 (Unaudited) Assets: Cash and cash equivalents $ 93,584 $ 95,992 Restricted cash 16,658 16,185 Investments: Available-for-sale 399,406 394,355 Equity method 4,625 8,794 Mortgage loans held for sale and other assets 84,046 190,192 Investments in and loans to affiliates, net 5,970 5,641 Intangible assets, net 8,634 8,784 Mortgage servicing rights, net 75,103 72,520 Deferred costs and other assets, net 75,341 75,791 Consolidated partnerships: Equity method investments 2,889,695 3,079,803 Land, buildings and improvements, net 435,830 460,804 Other assets 268,043 264,437 Total assets $ 4,356,935 $ 4,673,298 Liabilities: Notes payable and other borrowings $ 218,450 $ 322,849 Secured financing 615,982 618,163 Accounts payable, accrued expenses and other liabilities 179,402 187,230 Preferred shares of subsidiary (subject to mandatory repurchase) 55,000 55,000 Redeemable securities 6,000 - Consolidated partnerships: Notes payable 137,970 156,643 Due to tax credit property partnerships 122,435 132,246 Other liabilities 324,957 319,256 Total liabilities 1,660,196 1,791,387 Redeemable securities - 6,000 Commitments and contingencies Equity: Centerline Holding Company total 213,682 210,751 Non-controlling interests 2,483,057 2,665,160 Total equity 2,696,739 2,875,911 Total liabilities and equity $ 4,356,935 $ 4,673,298 - 2 - CENTERLINE HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2012 2011 Revenues: Interest income $ 12,136 $ 7,827 Fee income 9,255 7,930 Gain on sale of mortgage loans 10,413 5,723 Other 1,070 971 Consolidated partnerships: Interest income, net 245 Rental income 28,739 25,923 Other 195 90 Total revenues 60,451 48,709 Expenses: General and administrative 27,302 23,578 Provision for (recovery of) losses 6,005 Interest 12,671 13,499 Interest – distributions to preferred shareholders of subsidiary 960 960 Depreciation and amortization 3,859 3,546 Consolidated partnerships: Interest 5,072 4,661 Other expenses 60,411 45,833 Total expenses 116,280 89,288 Loss before other (loss) income Other (loss) income: Gain on settlement of liabilities - 1,756 Other losses from consolidated partnerships Loss from continuing operations before income tax provision Income tax provision – continuing operations Net loss from continuing operations Discontinued operations Net income from discontinued operations - 253 Net loss Net loss attributable to non-controlling interests 203,854 100,966 Net (loss) income attributable to Centerline Holding Company shareholders $ $ 762 Net (loss) income per share Basic (Loss) income from continuing operations $ $ - (Loss) income from discontinued operations $ N/A $ - Diluted (Loss) income from continuing operations $ $ - (Loss) income from discontinued operations $ N/A $ - Weighted average shares outstanding Basic 349,166 348,647 Diluted 349,166 349,268 Amount calculates to zero when rounded. N/A - Not applicable - 3 - ### Certain statements in this document may constitute forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.These statements are based on management’s current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements.Other risks and uncertainties are detailed in Centerline Holding Company’s most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission, and include, among others, business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; our potential inability to raise capital or access financing on acceptable terms, or at all, or to repay or restructure or our existing indebtedness; being required to redeem our outstanding redeemable securities; our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; our dependence on our advisor and the services of our executive officers and other employees; changes in our business policies; possible adverse effects from potential future issuances of securities or a reverse stock split; significant voting power held by certain shareholders; potential liabilities to shareholders resulting from our operation as a Delaware statutory trust; our ability to remain exempt from the provisions of the Investment Company Act of 1940, as amended; changes in applicable laws and regulations; our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; competition with other companies; risk of loss under mortgage banking loss sharing agreements; and risks associated with providing credit intermediation.Words such as “anticipates”, “expects”, “intends”, “plans, “believes” “seeks”, “estimates” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements speak only as of the date of this document.Centerline Holding Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in Centerline Holding Company’s expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based. - 4 -
